      Case 1:12-cv-05723-NRB Document 375 Filed 05/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
In re:                                              O R D E R

LIBOR-Based Financial Instruments               11 MD 2262 (NRB)
Antitrust Litigation

This Document Applies to:

     Lender Plaintiff Action                   12 Civ. 5723 (NRB)
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Whereas the United States Courthouse located at 500 Pearl

Street in New York City is, pursuant to Standing Order 20 Misc.

155, closed for hearings such as the fairness hearing scheduled

for May 26, 2020 at 2:30 p.m. (the “Fairness Hearing”), whereas no

class member has objected to the settlements that will be discussed

at the Fairness Hearing, and whereas the Lender Plaintiffs have

filed written submissions regarding the fairness, reasonableness,

and adequacy of those settlements, the Court will hold the Fairness

Hearing telephonically.     Chambers will post dial-in instructions

on the MDL and Lender Plaintiff Action dockets on the morning of

May 26.

Dated:    New York, New York
          May 15, 2020

                                        ____________________________
                                            NAOMI REICE BUCHWALD
                                        UNITED STATES DISTRICT JUDGE
